


EXHIBIT B


FORM OF REVOLVING LOAN NOTE
$[___,___,___]6
[__________], 2014    New York, New York
FOR VALUE RECEIVED, FIDELITY & GUARANTY LIFE HOLDINGS, INC., a Delaware
corporation (the “Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its
registered, permitted assigns the lesser of (a) the unpaid principal amount of
all Revolving Loans made by Payee to the Borrower as Revolving Loans under the
Credit Agreement referred to below and (b) $[___,___,___]7 , in accordance with
the terms of the Credit Agreement.
The Borrower also promises to pay interest on the unpaid principal amount of all
Revolving Loans made by Payee to the Borrower as Revolving Loans under the
Credit Agreement, from the date hereof until paid in full, at the rates and at
the times which shall be determined in accordance with the provisions of that
certain Credit Agreement, dated as of August 26, 2014 (as may be amended,
restated, amended and restated, replaced, refinanced, supplemented or otherwise
modified from time to time, the “Credit Agreement”), the Lenders from time to
time party thereto, ROYAL BANK OF CANADA, as administrative agent for the
Lenders (in such capacity, including any successor thereto, the “Administrative
Agent”) and the other agents and arrangers party thereto. Capitalized terms used
but not defined herein have the meanings given to such terms in the Credit
Agreement.
This Note is one of the “Revolving Loan Notes” issued pursuant to and entitled
to the benefits of the Credit Agreement, to which reference is hereby made for a
more complete statement of the terms and conditions under which the Revolving
Loans evidenced hereby were made and are to be repaid.
All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the
Administrative Agent’s Office or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment and Assumption effecting the assignment or
transfer of the obligations evidenced hereby shall have been accepted by the
Administrative Agent and recorded in the Register, the Borrower, the
Administrative Agent and Lenders shall be entitled to deem and treat Payee as
the owner and holder of this Note and the obligations evidenced hereby. Payee
hereby agrees, by its acceptance hereof, that before disposing of this Note or
any part hereof it will make a notation hereon of all principal payments
previously made hereunder and of the date to which interest hereon has been
paid; provided, the failure to make a notation of any payment made on this Note
shall not limit or otherwise affect the obligations of the Borrower hereunder
with respect to payments of principal of or interest on this Note.
This Note is subject to mandatory prepayment and to prepayment at the option of
the Borrower, each as provided in the Credit Agreement.






6 Amount of such Lender’s Revolving Commitment.
7 Amount of such Lender’s Revolving Commitment.






--------------------------------------------------------------------------------






THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND THE PAYEE HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.
The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of the Borrower, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, at the respective times, and in the currency herein
prescribed.
If the Revolving Loans evidenced hereby have not been paid in full when due, the
Borrower and any endorsers of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof until such payment in full,
without notice, and hereby waive diligence, presentment, protest, demand or
other notice of every kind and to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.
[Remainder of page intentionally left blank]
 




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.
FIDELITY & GUARANTY LIFE HOLDINGS, INC., as Borrower
By: /s/ Eric L. Marhoun
Name: Eric L. Marhoun
Title: Executive Vice President,
General Counsel & Secretary
                                




--------------------------------------------------------------------------------






Schedule of Loans and Payments or Prepayments
Date
Amount of Loan
Interest Period
Amount of Principal Paid or Prepaid
Outstanding Balance
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





